[Cite as Columbus Bar Assn. v. Adusei, 136 Ohio St. 3d 155, 2013-Ohio-3125.]




                       COLUMBUS BAR ASSOCIATION v. ADUSEI.
[Cite as Columbus Bar Assn. v. Adusei, 136 Ohio St. 3d 155, 2013-Ohio-3125.]
Attorneys—Misconduct—Charging a clearly excessive fee and failing to set forth
a contingent-fee agreement in writing—Public reprimand.
     (No. 2012-2075—Submitted February 6, 2013—Decided July 23, 2013.)
     ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                      Discipline of the Supreme Court, No. 12-039.
                                   ____________________
         Per Curiam.
         {¶ 1} Respondent, Alexander Yaw Adusei Jr. of Columbus, Ohio,
Attorney Registration No. 0082023, was admitted to the practice of law in Ohio in
2007.
         {¶ 2} In an April 23, 2012 complaint, relator, Columbus Bar
Association, charged Adusei with professional misconduct based on his
representation of family members of decedent Joseph Addai in matters involving
Addai’s death and estate. Specifically, Adusei was charged with misconduct for
(1) collecting an illegal or clearly excessive legal fee, (2) failing to reduce a
contingent-fee agreement to writing, and (3) creating a conflict of interest by
representing multiple members of Addai’s family.
         {¶ 3} The parties stipulated, and the panel found, that Adusei’s conduct
with regard to Addai’s death violated Prof.Cond.R. 1.5(a) (prohibiting a lawyer
from making an agreement for, charging, or collecting an illegal or clearly
excessive fee) and 1.5(c)(1) (requiring an attorney to have set forth a contingent-
fee agreement in a writing signed by the client).1 Relator withdrew the alleged

1. The stipulations, the hearing panel, and the board all cite Prof.Cond.R 1.5(c) generally, but only
the first paragraph of the rule is at issue here. See Prof.Cond.R. 1.5(c)(1). Adusei has not been
                                 SUPREME COURT OF OHIO




conflict-of-interest violations, under Prof.Cond.R. 1.7(a) through (c) (generally
regulating a lawyer’s representation when a client’s interests will conflict, or
when there is a substantial risk that they will conflict, with the lawyer’s own
interests or those of another client or former client). The parties stipulated that
Adusei should be publicly reprimanded for his misconduct.
        {¶ 4} The Board of Commissioners on Grievances and Discipline
adopted the parties’ stipulations, but found an aggravating factor, and
recommended that we publicly reprimand Adusei for his misconduct. For the
reasons that follow, we adopt the board’s findings of fact, and we agree that a
public reprimand is the appropriate sanction in this case.
                                         Misconduct
        {¶ 5} The parties stipulated that in June 2009, Joseph Addai was killed in
an automobile accident in Columbus. Adusei had met Addai through interactions
with members of the Ghanaian community in Columbus, and he had represented
Addai on occasional traffic matters in the past.
        {¶ 6} Soon after Addai’s death, Addai’s niece and nephew, along with
two residents of Addai’s village in Ghana (collectively, the “extended family”),
approached Adusei to discuss issues involving Addai’s death and estate. Adusei
met with the extended family to discuss the possibility of returning Addai’s body
to Ghana, cultural issues regarding the distribution of Addai’s assets, and legal
issues related to Addai’s estate. At the end of the meeting, the extended family
expressed a desire to retain Adusei to assist with funeral arrangements and the
possible transportation of Addai’s body to Ghana.
        {¶ 7} Adusei did not enter into a written agreement with the extended
family, but he did raise the issue of compensation. The extended family did not

charged with violating Prof.Cond.R. 1.5(c)(2) (requiring a lawyer entitled to a contingent fee to
prepare a closing statement to be signed by the lawyer and the client, detailing the lawyer’s
compensation, any costs and expenses to be deducted, and any division of fees with a lawyer not
in the same firm).




                                               2
                               January Term, 2013




have funds to compensate Adusei, but they verbally agreed that he would receive
one-third of any amounts recovered on behalf of Addai’s estate from any source.
The remaining two-thirds would be divided among Addai’s legal heirs. Adusei
did not discuss this arrangement with Addai’s children or his widow, Mrs.
Comfort Addai, all of whom resided in Ghana.
       {¶ 8} Subsequently, Adusei learned that Addai had a life insurance
policy at the time of his death.     The policy named Mrs. Addai as the sole
beneficiary, entitling her to receive a payout of $23,816. Adusei attempted to
arrange for Mrs. Addai and her children to travel to the United States to receive
the money. Those efforts proved unsuccessful, so Adusei traveled to Ghana
himself.
       {¶ 9} Adusei met with Mrs. Addai on November 12, 2009.              At the
meeting, Mrs. Addai executed a power of attorney in favor of Adusei. Adusei and
Mrs. Addai discussed fees, but they did not enter into any written agreement.
Mrs. Addai did not agree to pay Adusei’s expenses for traveling to Ghana.
However, at the end of the meeting, Adusei believed that Mrs. Addai had agreed
to pay a contingent fee.
       {¶ 10} On March 29, 2009, Adusei received the proceeds of Addai’s
insurance policy (and interest)—$24,005.10. Of that amount, Adusei retained
$7,956.77 as his fee and gave $1,300 to Addai’s extended family. Mrs. Addai
received the balance: $14,748.33.
       {¶ 11} The parties stipulated, and the panel and board found, that Adusei
violated Prof.Cond.R. 1.5(a) by entering into a contingent-fee agreement to
collect life-insurance proceeds. In addition, the parties stipulated and the panel
and board found that Adusei violated Prof.Cond.R. 1.5(c)(1) by failing to reduce
his contingent-fee agreement to writing.
       {¶ 12} On the recommendation of the panel and board, we adopt the
stipulated findings of fact and misconduct.




                                           3
                             SUPREME COURT OF OHIO




                                     Sanction
        {¶ 13} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.               In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
        {¶ 14} As discussed above, Adusei failed to reduce a contingent-fee
agreement to writing. Under that agreement, he collected nearly $8,000 in fees
simply for collecting and distributing insurance proceeds.         This is clearly
excessive for the work Adusei performed.
        {¶ 15} As to aggravating factors, the panel and board rejected the
stipulation that no aggravating factors are present in this case. Instead, the panel
and the board found clear and convincing evidence of a single aggravating
factor—Adusei’s actions harmed a vulnerable client.         See BCGD Proc.Reg.
10(B)(1)(h).
        {¶ 16} The parties stipulated to three mitigating factors, and the panel and
board found clear and convincing evidence of each one. Adusei had no prior
disciplinary record, he cooperated with relator’s investigation, and he expressed
remorse and made restitution to Mrs. Addai. See BCGD Proc.Reg. 10(B)(2)(a),
(c), and (d).
        {¶ 17} The parties have stipulated, and the panel and board recommend,
that the appropriate sanction for Adusei’s misconduct is a public reprimand.
        {¶ 18} Our decisions in cases involving similar violations of Prof.Cond.R.
1.5 indicate that a public reprimand is the appropriate sanction here. “[W]e have
consistently issued public reprimands to attorneys for charging an excessive fee
when the record also includes significant mitigating evidence.” Geauga Cty. Bar




                                         4
                                January Term, 2013




Assn. v. Martorana, 137 Ohio St. 3d 19, 2013-Ohio-1686, 997 N.E.2d 486, ¶ 12.
See, e.g., Disciplinary Counsel v. Smith, 124 Ohio St. 3d 49, 2009-Ohio-5960, 918
N.E.2d 992, ¶ 23-29 (attorney publicly reprimanded for charging excessive fees
when mitigating factors included lack of prior disciplinary record, cooperation in
the disciplinary investigation, and the attorney’s inexperience); and Cincinnati
Bar Assn. v. Randolph, 85 Ohio St. 3d 325, 326-327, 708 N.E.2d 192 (1999)
(attorney publicly reprimanded for charging excessive fees when mitigating
factors included restitution and acceptance of responsibility).
          {¶ 19} By contrast, we have imposed harsher sanctions for charging an
excessive fee when significant aggravating factors—such as not returning a
client’s money—exist. Martorana at ¶ 13. For example, we imposed a six-month
stayed suspension for charging an excessive fee in Akron Bar Assn. v. Carr, 131
Ohio St. 3d 210, 2012-Ohio-610, 963 N.E.2d 802, ¶ 19. Like Adusei, the attorney
in Carr caused harm to a vulnerable client by charging an excessive fee, had no
prior disciplinary record, and fully cooperated in the disciplinary proceeding. Id.
at ¶ 16. Unlike Adusei, however, the attorney in Carr did not make restitution,
failed to acknowledge the wrongful nature of his conduct, and was driven by a
selfish motive. Id.
          {¶ 20} As discussed above, Adusei made full restitution to his client,
repaying the entire fee he collected and the amount he distributed to Addai’s
extended family.      He acknowledged the wrongful nature of his conduct and
cooperated with relator’s investigation.      Under these circumstances, a public
reprimand is an appropriate sanction for Adusei’s violation of Prof.Cond.R.
1.5(a).
          {¶ 21} Adusei’s additional violation of Prof.Cond.R. 1.5(c)(1) does not
demand a harsher sanction. In Disciplinary Counsel v. Hackett, 129 Ohio St. 3d
186, 2011-Ohio-3096, 950 N.E.2d 969, we imposed a public reprimand upon an
attorney who not only charged an excessive fee, but also violated Prof.Cond.R.




                                          5
                            SUPREME COURT OF OHIO




5.6 (prohibiting a lawyer from offering or participating in an employment
agreement that restricts the right of a lawyer to practice after termination of the
relationship).
       {¶ 22} Accordingly, we publicly reprimand Alexander Yaw Adusei Jr. for
collecting an illegal or clearly excessive legal fee and for failing to reduce a
contingent-fee agreement to writing. Costs are taxed to Adusei.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       Barno Law, L.L.C., and Melissa A. Black; Benesch Friedlander Coplan &
Aronoff, L.L.P., and James L. Ervin; and Bruce A. Campbell, Bar Counsel, and
A. Alysha Clous, Assistant Bar Counsel, for relator.
       James E. Arnold & Associates, L.P.A., and Alvin E. Mathews, for
respondent.
                         _________________________




                                        6